DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US2007/0194455 A1).
Regarding claim 1, Ikeda teaches an apparatus comprising:
a first memory core chip including a first memory bank assigned to a first channel (Fig. 5, memory core chip 131, channels 221-234);
a second memory core chip including a second memory bank assigned to the first channel (Fig. 5, memory core chip 132, channels 221-234);
a third memory core chip including a third memory bank assigned to a second channel (Fig. 5, memory core chip 133, channels 221-234); and
a fourth memory core chip including a fourth memory bank assigned to the second channel (Fig. 5, memory core chip 134, channels 221-234), wherein the first, second, third and fourth memory core chips are stacked with one another such that the second memory core chip is between the first and third memory core chips and the third memory core chip is between the second and fourth memory core chips (Fig. 5).
Regarding claim 2, Ikeda further teaches the apparatus of claim 1, further comprising: a fifth memory core chip including a fifth memory bank assigned to the first channel; a sixth memory core chip including a sixth memory bank assigned to the first channel; a seventh memory core chip including a seventh memory bank assigned to the second channel; and an eighth memory core chip including an eighth memory bank assigned to the second channel, wherein the fifth, sixth, seventh and eighth memory core chips are stacked over the first memory core chip such that the eighth memory core chip is between the first and seventh memory core chips and the sixth memory core chip is between the fifth and seventh memory core chips (Fig. 11, the claim has not positively recited the channels are different. Therefore, the channels can be the same channel, channels 221-234).  
Regarding claim 3, Ikeda further teaches the apparatus of claim 1, further comprising: 17P269002.US.02 a fifth memory core chip including a fifth memory bank assigned to the first channel, the fifth memory core chip being stacked over the first memory core chip; a sixth memory core chip including a sixth memory bank assigned to the first channel, the sixth memory core chip being between the first and second memory core chips; a seventh memory core chip including a seventh memory bank assigned to the second channel, the seventh memory core chip being between the second and third memory core chips; and an eighth memory core chip including an eighth memory bank assigned to the second channel, the eighth memory core chip being between the third and fourth memory core chips (Fig. 11, the claim has not positively recited the channels are different. Therefore, the channels can be the same channel, channels 221-234).
Regarding claim 4, Ikeda further teaches the apparatus of claim 1, further comprising: a fifth memory core chip including a fifth memory bank assigned to a third channel; a sixth memory core chip including a sixth memory bank assigned to the third channel; a seventh memory core chip including a seventh memory bank assigned to a fourth channel; and an eighth memory core chip including an eighth memory bank assigned to the fourth channel, wherein the fifth, sixth, seventh and eighth memory core chips are stacked over the first memory core chip such that the eighth memory core chip is between the first and seventh memory core chips and the sixth memory core chip is between the fifth and seventh memory core chips (Fig. 11, the claim has not positively recited the channels are different. Therefore, the channels can be the same channel, channels 221-234).  
Regarding claim 5, Ikeda further teaches the apparatus of claim 1, wherein the first memory core chip further comprises a fifth bank, wherein the first channel comprises: a first sub channel configured to provide a first memory access command including the first bank address; and 18P269002.US.02 a second sub channel configured to provide a second memory access command including a third bank address addressing a third memory bank group including the fifth bank (See Fig. 5, Fig. 11 and ¶0036).  
Regarding claim 6, Ikeda further teaches the apparatus of claim 1, wherein the first memory core chip further includes a fifth memory bank assigned to a third channel, wherein the second memory core chip further includes a sixth memory bank assigned to the third channel, wherein the third memory core chip further includes a seventh memory bank assigned to a fourth channel, and wherein the fourth memory core chip further including an eighth memory bank assigned to the fourth channel (See Fig. 5, Fig. 11 and ¶0036).  
Regarding claim 7, Ikeda further teaches the apparatus of claim 6, further comprising an interface chip configured to access the first, second, third and fourth memory core chips through the first, second, third and fourth channels, wherein the first, second, third and fourth memory core chips are stacked over the interface chip such that the fourth memory chip is between the third memory core chip and the interface chip (Fig. 1, interface chip 120).  
Regarding claim 8, Ikeda further teaches the apparatus of claim 1, further comprising a plurality of electrodes coupled to the first, second, third and fourth memory core chips and the interface chip, wherein the plurality of electrodes are configured to transmit memory access commands (Fig. 2, electrodes 212 to 224).  
Regarding claim 9, Ikeda further teaches the apparatus of claim 8, wherein the memory access commands include a bank address, wherein the first memory bank and the third memory bank are included in a first memory bank group addressed by a first bank address as the bank address, and the second 19P269002.US.02 memory bank and the fourth memory bank are included in a second memory bank group addressed by a second bank address as the bank address (Fig. 2, internal busses 211 to 218 can be shared between two memory banks).
Regarding claim 10-21, the claims have similar limitations as claims 1-9. Therefore, the claims are rejected under the same grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824